Citation Nr: 1549115	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-19 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to an initial compensable rating for myotonic dystrophy type II (DM2) (now claimed as gastrointestinal manifestations in myotonic muscular dystrophy) (previously rated as rhabdomyolysis).


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In a rating decision dated in October 2014, the RO granted service connection for DM2, with a noncompensable evaluation.  In January 2015, in a claim associated with the Veterans Benefits Management System (VBMS), the Veteran disagreed with the assigned rating.  A Statement of the Case (SOC) has not been issued, and the Board is required to remand rather than refer this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The issue of service connection for renal failure due to rhabdomyolysis, resolved, is not before the Board.  A SOC was issued on that matter in October 2014, but the record before the Board does not contain a substantive appeal.

The Veteran also requested a hearing before a Decision Review Officer; however, this request was cancelled in August 2014.

This appeal was processed using paper claim files and Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed the instant claim for service connection for pseudofolliculitis barbae in February 2011.

Service treatment records show a diagnosis of pseudofolliculitis barbae in October 2000.

The Veteran was afforded a VA examination in May 2011 that showed a diagnosis of pseudofolliculitis barbae, resolved without residual.  The Veteran was also afforded a VA examination in July 2014, a copy of which is contained in VBMS, in which the VA examiner found pseudofolliculitis barbae, in service, resolved, no functional limitation.  

However, the Veteran reported in his January 2012 notice of disagreement that the disorder has not resolved and the diagnosis was confirmed on many visits to doctors especially on active duty.  Moreover, during the 2014 VA examination reported that he did not have skin breakouts due to pseudofolliculitis barbae as long as he used clippers and not razors.  On remand, clarify with the Veteran whether there are any outstanding medical records dating from 2011 showing a diagnosis of pseudofolliculitis barbae and how many times he has had skin breakouts due to pseudofolliculitis barbae since 2011.

It also appears that the Veteran may have filed a claim for Social Security Administration (SSA) disability benefits that was denied.  See Social Security Administration Data form dated in April 2011.  It should be clarified with the Veteran on remand whether he applied for SSA disability benefits and, if so, the records should be obtained.

Finally, as noted above, in a rating decision in October 2014, the RO granted service connection for DM2, with a noncompensable evaluation.  In January 2015 the Veteran disagreed with the assigned rating.  An SOC has not been issued, and the Board is required to remand rather than refer this issue.  See Manlicon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit or identify medical records from any medical facility which provided assessment or treatment for pseudofolliculitis barbae since January 2011.  

The Veteran should also be asked to clarify how many times, if any, he has had skin breakouts due to pseudofolliculitis barbae since January 2011.

Also request that the Veteran clarify whether he applied for SSA disability benefits.  

Take any development action that is necessary based on the Veteran's response to the above inquiries.   

2.  The AOJ should take all indicated action in order to issue an SOC referable to the Veteran's claim for an increased rating for DM2.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.
 
3.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, he and his agent should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

